DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 were allowed in the NOA dated 2/2/2022.  Claims 1-20 are currently pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE DRAWINGS: 
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  The title of the figure was deleted and replaced by –Figure--.
  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes. The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

IN THE SPECIFICATION: 
In [0008] of the specification, the phrase “Figure 1” was deleted and replaced by –The Figure--. 
In [00135], line 2, the phrase “Figure 1” was deleted and replaced by –the Figure--.
In [00165], line 1, the phrase “Figure 1” was deleted and replaced by –The Figure--.

IN THE CLAIMS:
In claim 1, line 1, the phrase “comprising a” was deleted and replaced by –of--.
In claim 1, in line 2 of the Markush group defining variable “X”, the limitation “-(CH2)j- cycloalkyl-(CH2)k-,” was deleted and replaced by the following: 
-- -(CH2)j-cycloalkyl-(CH2)k-, --, wherein the space before the word “cycloalkyl” was deleted.
In claim 6, line 1, the variable “y” was deleted and replaced by –Y--.
In claim 7, line 1 was deleted and replaced by the following: --The compound of claim 6, wherein R3 is hydrogen, R4 is hydrogen, and R5 is--.
In claim 9, the final two structures in the claim were deleted and replaced by the following: 
--
    PNG
    media_image1.png
    165
    226
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    146
    233
    media_image2.png
    Greyscale
. -- .

In claim 10, line 1, the phrase “comprising, a” was deleted and replaced by –of--.
In claim 10, in line 2 of the Markush group defining variable “X”, the limitation “a –(CH2)j-, a cycloalkyl-(CH2)k-,” was deleted and replaced by the following: 
-- a -(CH2)j-cycloalkyl-(CH2)k-, --.
In claim 11, the penultimate line was deleted and replaced by the following: -- p is 1, 2, 3, 4, 5 or 6;--.
In claim 12, the penultimate line was deleted and replaced by the following: -- p is 1, 2, 3, 4, 5 or 6;--.
In claim 14, the phrase “Y is an ortho” was deleted and replaced by – Y is --.
In claim 19, the penultimate line was deleted and replaced by the following: -- p is 1, 2, 3, 4, 5 or 6;--.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey J. Ellison on 1/7/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims remain allowed for the reasons set forth on p. 5-7 of the OA dated 2/2/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622